DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The amendment filed April 13, 2022 has been received and considered for examination.  Claims 1-4, 6-12, 14-16, and 19-24 are presently pending.   Previously withdrawn claim 19 is hereby rejoined in view of the claim amendments filed April 13, 2022.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Wayne Tang on May 9, 2022.

The application has been amended as follows: 

In claim 20, line 5, replace “operable to” with “programmed to”
In claim 21, line 1, replace “10” with “20”

Allowable Subject Matter
4.	Claims 1-4, 6-12, 14-16, and 19-24 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art, alone or in combination, fails to teach or suggest the step of “automatically determine light activation settings for activating the light source based on the environmental dimension information, the environmental expected usage information, the light source specification information, and the regulatory compliance information” and “automatically activate the light source based on the determined light activation settings in response to determining that the environment is not occupied” in the claimed environment.   The closest prior art to the claimed invention is Trapani (US 2020/0345875 A1), Hussein et al. (US 2020/0147249 A1), and Maxik et al. (US 2015/0343104 A1).   Trapani, Hussein et al., and Maxik et al. all disclose devices and methods for sterilizing a space using UV, wherein the UV light intensity is adjusted based on sensed conditions.   However, none of the prior art teaches or suggests the combination of determining light activation settings for activating the light source based on the environmental dimension information, the environmental expected usage information, the light source specification information, and the regulatory compliance information.  Therefore, claims 1-4, 6-12, 14-16, and 19-24 are allowable over the prior art.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E CONLEY whose telephone number is (571)272-8414.  The examiner can normally be reached on M-F, 8:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/SEAN E CONLEY/               Primary Examiner, Art Unit 1799